—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Family Court erred in reducing respondent’s child support arrears by $9,667.50 rather than by $600. The arrears included four money judgments that had been entered against respondent totalling $18,932.86. Family Court Act § 460 (3) provides in part that, "when a judgment for such arrears has been entered pursuant to this section, such judgment shall not thereafter be subject to modification”. Family Court by its order modified the judgments by reducing them by $9,067.50. Thus, we modify the order by reinstating that amount in child support arrears.
We have reviewed petitioner’s remaining contention and conclude that it is without merit. (Appeal from Order of Niagara County Family Court, Halpin, J.—Support.) Present— Green, J. P., Lawton, Callahan, Doerr and Boehm, JJ.